                                                                         FILED
                 IN THE UNITED STATES DISTRICT COURT                     FEB 14 20tu
                     FOR THE DISTRICT OF MONTANA                         Clerk, Us
                                                                        District Of M Courts
                          MISSOULA DIVISION                             Missou/a D ontana
                                                                                     ,v,s,on




CASEY TATE,                                         CV 19- 148-M-DWM

             Plaintiff,

       vs.                                                ORDER

PACIFIC STEEL & RECYCLING,
INC., PACIFIC STEEL &
RECYCLING BENEFITS PLAN,
WebTPA EMPLOYER SERVICES,
LLC, and JOHN DOES 3-10,

             Defendants.


      The parties having filed a stipulated motion for dismissal with prejudice

(Doc. 15),

      IT IS ORDERED that the motion is GRANTED. The above-captioned

cause is DISMISSED WITH PREJUDICE, each party to pay its own costs. All

pending motions are MOOT and all deadlines are VACATED.

      DATED this ~           y of February, 2020.
